DETAILED ACTION

	This office Action is in response to communications filed 9/13/2021, in which claims 1-4 and 6-8 are amended.  Claims 1-20 remain pending. 
	After a thorough search and examination of the present application, and in light of the following:
	The prior art made of record;
	Claims 1-5, 7-13, 15-18, and 20 are allowed.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below.  Claims 1, 9, and 17 will be amended to incorporate claims 6, 14, and 19, respectively.  Claims 6, 14, and 19 are cancelled.  Claims 7 and 15 are also amended to provide proper dependency.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview between Mr. Dave D’Zurilla, Attorney of Record, and Examiner Bart Rylander on 12/8/2021.
2.	The claims are amended as follows:
1 (Amended). A process comprising: 
	receiving data into a hardware-based artificial neural network;
	training the hardware-based artificial neural network using the data such that the hardware-based artificial neural network learns patterns within the data, thereby generating learned data patterns; 

	training the hardware-based artificial neural network using the new data patterns such that the hardware-based artificial neural network learns the new data patterns by altering synaptic weights associated with the new data patterns; 
	monitoring when and how often the hardware-based artificial neural network alters the synaptic weights to learn the new data patterns; and
	identifying anomalies have occurred in the new data patterns when the frequency at which the hardware-based artificial neural network alters the synaptic weights to learn the new data patterns exceeds a threshold; and
	wherein the hardware-based artificial neural network comprises: 
	a comparator; 
	a memory location or register to receive the new data, the memory location or register coupled to an input of the comparator; and 
	a table containing the learned  data patterns, the table coupled to the input of the comparator; 
	wherein the comparator is configured to determine that the new data patterns are not one of the learned data patterns; and 
	wherein in response to a determination that the new data patterns are not one of the learned  data patterns, training the hardware-based artificial neural network with the new data patterns and observing when and how often the hardware-based artificial neural network alters the synaptic weights  to determine whether the new data patterns are anomalies.

7 (Amended). The process of claim 1, comprising training the hardware-based artificial neural network with the new data patterns when the new data patterns are not one of the learned data patterns.
9 (Amended). A system comprising: 
	a computer processor; and 
	a computer memory coupled to the computer processor and comprising instructions; 
	wherein the computer processor is operable to execute the instructions and execute a process comprising: 
	receiving data patterns in real time into a hardware-based artificial neural network; 	training the hardware-based artificial neural network using the data patterns such that the hardware-based artificial neural network learns normal data patterns; 
	identifying a new data pattern in the data patterns when the new data pattern deviates from the normal data patterns; 
	training the hardware-based artificial neural network using the new data pattern such that the hardware-based artificial neural network learns the new data pattern by altering synaptic weights associated with the new data pattern; 
	monitoring a first rate at which the hardware-based artificial neural network alters the synaptic weights associated with the new data pattern; and
	identifying the new data pattern as a malicious data pattern when the first rate at which the hardware-based artificial neural network alters the synaptic weights associated with the new data pattern exceeds a threshold; and
wherein the hardware-based artificial neural network comprises: 
	a comparator; 
	a memory location or register to receive the new data, the memory location or register coupled to an input of the comparator; and 
	a table containing the learned  data patterns, the table coupled to the input of the comparator; 
	wherein the comparator is configured to determine that the new data patterns are not one of the learned data patterns; and 
	wherein in response to a determination that the new data patterns are not one of the learned  data patterns, training the hardware-based artificial neural network with the new data patterns and observing when and how often the hardware-based artificial neural network alters the synaptic weights  to determine whether the new data patterns are anomalies.
14 (Cancelled).
15 (Amended). The system of claim 9, comprising training the hardware-based artificial neural network with the new data pattern when the new data pattern is not one of the normal data patterns.
17 (Amended). A process comprising: 
	receiving, in real time, computer system operating data from a computer system into a hardware-based artificial neural network; 
	training the hardware-based artificial neural network using the computer system operating data such that the hardware-based artificial neural network learns normal operating conditions of the computer system; 

	training the hardware-based artificial neural network using the new pattern such that the hardware-based artificial neural network learns the new pattern by altering synaptic weights associated with the new pattern; 
	monitoring a first rate at which the hardware-based artificial neural network alters the synaptic weights associated with the new pattern; and 
	identifying the new pattern as indicating a failure in the computer system when the first rate at which the hardware-based artificial neural network alters the synaptic weights associated with the new pattern exceeds a threshold; and
	wherein the hardware-based artificial neural network comprises: 
	a comparator; 
	a memory location or register to receive the new data, the memory location or register coupled to an input of the comparator; and 
	a table containing the learned  data patterns, the table coupled to the input of the comparator; 
	wherein the comparator is configured to determine that the new data patterns are not one of the learned data patterns; and 
	wherein in response to a determination that the new data patterns are not one of the learned  data patterns, training the hardware-based artificial neural network with the new data patterns and observing when and how often the hardware-based artificial neural network alters the synaptic weights  to determine whether the new data patterns are anomalies.

REASON FOR ALLOWANCE
	Claims 1-5, 7-13, 15-18, and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination of limitations disclose or suggest what is specified in the independent claims.
The closest prior art reference of record were relied upon by the Examiner in the previous office action:
Saurav et al (“Online Anomaly Detection with Concept Drift Adaptation using Recurrent Neural Networks”, see PTO-892 dated 12/9/2021) discloses measuring anomalies by frequency of change as well as the limitations of Claim 1,  but fails to teach a neural network that “saves patterns” as recited in Claim 6.
Pino et al (WO 2014/066166 A2, see PTO-892 dated 12/9/2021) discloses receiving data patterns in real time into a hardware-based artificial neural network and training the hardware-based artificial neural network using data patterns, but fails to teach identifying new data patterns when the new patterns deviate from learned data patterns.
Tang et al (“Deep learning approach for Network Intrusion Detection in Software Defined Networking”, see PTO-892 dated 12/9/2021) discloses identifying new data patterns when the new data patterns deviate from learned data patterns, but fails to teach measuring the anomalies by frequency of change.
	

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124   


/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124